Citation Nr: 1033060	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right shoulder 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left shoulder 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left foot 
disability.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right great toe.

8.  Entitlement to a compensable evaluation for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 
1995.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction over this matter was subsequently 
transferred to Roanoke, Virginia.

In May 2006, the RO decided that no new and material evidence had 
been received to reopen the Veteran's claims for entitlement to 
service connection for a right shoulder disability, left shoulder 
disability, hypertension, a foot disability and a back 
disability.  The RO also did not reopen the claim in an August 
2007 statement of the case, although it listed the issue as 
entitlement to service connection.  The Board must initially 
determine whether new and material evidence has been submitted 
regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

In August 2009, the Veteran requested a hearing before the Board.  
The RO scheduled the Veteran's hearing for June 2010.  The 
Veteran subsequently withdrew his request in June 2010.  
Accordingly, no further development is required in this regard.  
38 C.F.R. § 20.702(e).

The issues of service connection for right and left shoulder 
disabilities, back disability, hypertension, a foot disability, 
and prostate cancer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a right 
shoulder disability was last denied in an unappealed April 2003 
rating decision.

2.  Evidence received since the April 2003 rating decision is 
neither cumulative nor redundant of the evidence of record and 
raises a reasonable possibility of substantiating the claim of 
service connection for a right shoulder disability. 

3.  The Veteran's claim of service connection for a left shoulder 
disability was last denied in an unappealed April 2003 rating 
decision.

4.  Evidence received since the April 2003 rating decision is 
neither cumulative nor redundant of the evidence of record and 
raises a reasonable possibility of substantiating the claim of 
service connection for a left shoulder disability. 

5.  The Veteran's claim of service connection for a back 
disability was last denied in an unappealed April 2003 rating 
decision.

6.  Evidence received since the April 2003 rating decision is 
neither cumulative nor redundant of the evidence of record and 
raises a reasonable possibility of substantiating the claim of 
service connection for a back disability.

7.  The Veteran's claim of service connection for hypertension 
was last denied in an unappealed April 2003 rating decision.

8.  Evidence received since the April 2003 rating decision is 
neither cumulative nor redundant of the evidence of record and 
raises a reasonable possibility of substantiating the claim of 
service connection for hypertension. 

9.  The Veteran's claim of service connection for a left foot 
disability was last denied in an unappealed April 2003 rating 
decision.

10.  Evidence received since the April 2003 rating decision is 
neither cumulative nor redundant of the evidence of record and 
raises a reasonable possibility of substantiating the claim of 
service connection for a left foot disability. 

11.  X-ray evidence shows mild to moderate degenerative joint 
disease of the right great toe, with objective evidence of pain.

12.  Throughout the rating period on appeal, the Veteran's 
allergic rhinitis has not been objectively manifested by nasal 
obstruction or nasal polyps.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of service connection for a right shoulder disability.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2009).

2.  New and material evidence has been received to reopen a claim 
of service connection for a left shoulder disability.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2009).

3.  New and material evidence has been received to reopen a claim 
of service connection for a back disability.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156, 3.159, 3.303 (2009).

4.  New and material evidence has been received to reopen a claim 
of service connection for hypertension.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 3.159, 3.303 (2009).

5.  New and material evidence has been received to reopen a claim 
of service connection for a left foot disability.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156, 3.159, 3.303 (2009).

6.  The criteria for an initial evaluation of 10 percent for 
degenerative joint disease of the right great toe have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5280, 5284 (2009).

7.  The criteria for a compensable rating for the allergic 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.97, Diagnostic Code 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Since the Board is reopening the Veteran's new and material 
evidence claims, the claims are substantiated and there is no 
need for further discussion of VCAA compliance as to these 
issues.  

With respect to the Veteran's claims of entitlement to 
compensable evaluations for a right great toe disability and 
rhinitis, the Veteran was sent a VCAA notice letter in November 
2005.  The letter provided him with notice of the evidence 
necessary to substantiate his claim, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a veteran.  He received 
notice as to the notice elements outlined in Pelegrini and the 
second, and third elements, via the letter sent in November 2005.  
He received notice of the fourth element outlined in Dingess, via 
the letter mailed May 2008.  

The Board acknowledges that the Veteran has not received notice 
as to the fifth element outlined in Dingess.  However, as to the 
rhinitis claim, an increased rating is being denied, and thus no 
effective date will be assigned.  As such, the notice deficiency 
is moot.  Regarding the right toe claim, an increase has been 
awarded in this decision.  Such allowance will be implemented in 
a subsequent rating decision, at which time the RO will assign an 
effective date.  The Veteran is free to appeal that 
determination.  Accordingly, the absence of notice as to how VA 
establishes effective dates did not prejudice the Veteran as to 
this issue.  

Based on the above, no additional development is required with 
respect to the duty to notify.

Regarding the duty to assist, VA obtained the Veteran's service 
treatment records (STRs), and VA and private treatment records.  
In addition, VA examinations were provided.  38 U.S.C.A.1 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such examinations were 
thorough, containing a complete description of the medical 
history and objective findings and thus they are sufficient for 
rating purposes.  There is no reported evidence that has not been 
obtained.

In sum, no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

II.  Claims to reopen

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, relates to an unestablished fact necessary to 
substantiate the claim. Such evidence must also raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran's claims of service connection for a right shoulder 
disability, left shoulder disability, back disability, 
hypertension and left foot disability were initially denied in an 
unappealed April 1996 rating decision.  The Veteran later sought 
to reopen the claims and such request was denied by the RO in 
April 2003.  The RO found that new and material evidence had not 
been submitted to open the claims.  The claims for a right and 
left shoulder disability were previously denied on the basis that 
there was no current diagnosis.  The claim of entitlement to 
service connection for a back disability was previously denied 
because there was no evidence of link between the back complaints 
during service with any current disability.  The claim for 
entitlement to service connection for hypertension had previously 
been denied because there was no evidence showing current 
disability.  The claim of entitlement to service connection for a 
left foot condition was previously denied because there was no 
evidence of a foot disability in service.  The Veteran was 
notified of the April 2003 decision in May 2003 but did not 
respond within the following year.

The Board therefore finds that the April 2003 rating decision to 
be final under 38 U.S.C.A. § 7105(c).  The question for the Board 
now is whether new and material evidence has been received by the 
RO in support of the Veteran's claim since the April 2003 
decision.

The Veteran stated in his October 2007 substantive appeal that he 
had all of the claimed disabilities while in service and has been 
receiving medical treatment for these disabilities for years.  In 
addition, the Veteran has submitted private records showing 
treatment for a current right shoulder disability and gout.  The 
Veteran has also submitted an October 1998 private treatment 
record indicating that he had been treated for the last seven 
years for hypertension.  As the newly received evidence indicates 
that the Veteran's claimed disabilities began in service and that 
he has continued to receive treatment for his disabilities since 
service, it presents a reasonable possibility of substantiating 
the Veteran's claims and is "material" under 38 C.F.R. § 3.156.

Accordingly, the claims for service connection for a right and 
left shoulder disabilities, back disability, hypertension, and 
left foot disability are reopened.  The underlying service 
connection claims will be addressed in the REMAND portion of this 
decision.

III.  Increased Rating 

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal. See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  

Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  Right great toe

The RO has evaluated the Veteran's disorder under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010 and 5280.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma and substantiated by x-ray findings is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic Code 5003 
also allows for evaluation in cases where there is an absence of 
limitation of motion.  With x-ray evidence of involvement of two 
or more major joins or two or more minor joint groups, a 10 
percent evaluation is warranted.  With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 20 
percent evaluation is assigned.  

Under Diagnostic Code 5280, a 10 percent evaluation - both the 
minimum and maximum evaluation available under this section - is 
warranted for unilateral hallux valgus that is either operated 
with resection of the metatarsal head, or severe if equivalent to 
amputation of the great toe.

The Board finds that consideration under 38 C.F.R. § 4.59 is also 
warranted.  This section indicates that, with any form of 
arthritis, painful motion is an important factor of disability.  
The facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely related to 
affected joints.  Muscle spasm will greatly assist the 
identification.  Moreover, the intent of the rating schedule is 
to recognize painful motion with joint or periarticular pathology 
as productive of disability, and it is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  See also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995); 38 C.F.R. §§ 4.40, 4.45.

In this case, there is evidence of record showing both pain on 
objective testing and arthritis.  In December 2005, the Veteran 
was afforded a fee basis examination for his right great toe.  
The Veteran reported pain, stiffness and swelling of his right 
great toe at rest and when walking.  Examination of the right toe 
revealed tenderness.  Hallux rigidus of the right foot was 
present, and there was moderate angulation.  The right great toe 
metatarsalphalanges (MP) joint was enlarged and tender.  The 
examiner noted that the Veteran had limitations with standing and 
walking.  It was noted that the Veteran did not require any type 
of support shoes.  An x-ray study showed mild-to-moderate 
degenerative joint disease of the MP joint of the right great 
toe.  The examiner diagnosed the Veteran with status post right 
great toe fracture with hallux rigidus and degenerative joint 
disease of the right great toe.  

The Veteran was afforded another fee basis examination in June 
2009.  At that time, examination of the toe revealed active 
motion in the metatarsophalangeal joint of the right great toe.  
Palpation of the plantar surface of the right foot revealed no 
tenderness.  He had limitation with standing and walking.  He was 
able to stand 15 to 30 minutes and did not require any type of 
support shoes.  The Veteran reported that his right great toe 
sometimes would hurt.  The examiner found tenderness of the right 
great toe.  The examiner continued the diagnosis of degenerative 
joint disease, status post right great toe fracture.  

The above findings indicate a painful joint with arthritis, and, 
in view of 38 C.F.R. § 4.59, a minimum compensable evaluation of 
10 percent is warranted.  A higher 20 percent is not warranted 
under Diagnostic Code 5010, as the Veteran has not experienced 
incapacitating episodes due to his toe disability.  

As the 10 percent evaluation is the maximum available under 
Diagnostic Code 5280, the Board has further considered whether a 
higher evaluation is warranted under Diagnostic Code 5284.  This 
section contemplates ratings for moderate 
(10 percent), moderately severe (20 percent), and severe (30 
percent) foot injuries.

The Board finds, however, that the Veteran's disability is no 
more than moderately disabling.  The December 2005 and June 2009 
examinations both revealed no signs of abnormal weight bearing.   
There was also no tenderness, weakness, edema or disturbed 
circulation other than the swelling of the great right toe.  The 
Veteran reported an inability to run or walk over 100 years 
without great pain.  He was able to stand for 15 to 30 minutes.  
Viewed as a whole, these symptoms and limitations are more 
consistent with a moderate disability than a moderately severe 
disability, and thus an evaluation in excess of 10 percent under 
Diagnostic Code 5284 is not warranted here.

Evaluation of disabilities based upon manifestations not 
resulting from service- connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  Therefore, a 
separate 10 percent evaluation under Diagnostic Code 5284 is 
prohibited.

Overall, the evidence supports a 10 percent evaluation for post 
fracture of the right great toe with degenerative joint disease 
beginning October 17, 2005, and to that extent, the appeal is 
granted.  There is no basis, however, for an evaluation in excess 
of 10 percent at any point during the appellate period, and, to 
that extent, the appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Allergic rhinitis

The RO has evaluated the Veteran's disorder under 38 C.F.R. § 
4.71a, Diagnostic Code 6522.

Under Diagnostic Code 6522, a 10 percent rating applies where the 
evidence demonstrates allergic or vasomotor rhinitis, without 
polyps, but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  A 30 
percent rating applies where the evidence demonstrates polyps.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).  

In applying the law to the existing facts, the Board finds that a 
disability evaluation in excess of zero percent is not warranted 
for the allergic rhinitis under Diagnostic Code 6522.  The 
medical evidence of record establishes that there is no evidence 
of nasal polyps or obstruction of the nasal passages greater than 
50 percent on both sides or complete obstruction on one side.  

The December 2005 VA examination report indicates that physical 
examination revealed no nasal obstruction due to allergic 
rhinitis.  A June 2009 VA examination report indicates that the 
diagnosis was allergic rhinitis with no nasal obstruction or 
nasal polyps.  

Under Diagnostic Code 6522, a maximum rating of 30 percent is 
assigned for allergic rhinitis with polyps and a 10 percent 
rating is assigned for allergic rhinitis without polyps with 
greater than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.  The Board notes that where the schedule 
does not provide a zero percent rating, a zero percent shall be 
assigned if the requirements for a compensable rating are not 
met.  See 38 C.F.R. § 4.31 (2009).  

The Board acknowledges the Veteran's statements as to chronic 
sinus problems, as reported at his most recent VA examination.  
However, the objective findings clearly indicate that the 
criteria for a compensable evaluation have not been satisfied.  
Moreover, there are no other relevant alternate diagnostic codes 
for consideration.  In this regard, it is recognized that the 
Veteran has been diagnosed with sinusitis in the past.  However, 
the December 2005 examiner and June 2009 examiner both diagnosed 
the Veteran with allergic rhinitis and did not find sinusitis 
upon examination.  There is also no x-ray evidence of sinusitis.  
Although the Veteran reported 10 non incapacitating episodes per 
year and headaches as well as antibiotic treatment lasting four 
to six weeks, both the December 2005 and June 2009 examiner did 
not find purulent discharge from the nose or crusting.  In 
addition, the June 2009 examiner noted that the Veteran's 
rhinitis was active at the time of this examination, but the 
examiner only found clear mucus in each nostril.  Therefore, even 
under Diagnostic Code 6514, a 10 percent evaluation would not be 
warranted.  38 C.F.R. §§ 4.3, 4.7.

In summary, the Board finds that the Veteran is not entitled to a 
compensable evaluation over any portion of the rating period on 
appeal for the service-connected allergic rhinitis under 
Diagnostic Code 6522 as there is no evidence of nasal obstruction 
or nasal polyps.  Because the preponderance of the evidence is 
against the claim, the appeal will be denied.  

The Board has considered whether a compensable evaluation is 
warranted under any other diagnostic code but does not find any 
other diagnostic code applicable.  

D.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  The question of an extraschedular rating is 
a component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under 
diagnostic codes that evaluate arthritis, foot disabilities and 
allergic rhinitis.  This Diagnostic Codes essentially takes into 
account the pain and limitation of function reported in the 
record.  As such, the schedule is adequate to evaluate the 
disability, and referral for consideration of an extraschedular 
rating is not warranted.  Since the schedular evaluation 
contemplates the claimant's level of disability and 
symptomatology, the Board does not need to determine whether an 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  


ORDER

New and material evidence having been received, the application 
to reopen a claim of service connection for a right shoulder 
disability is granted.

New and material evidence having been received, the application 
to reopen a claim of service connection for a left shoulder 
disability is granted.

New and material evidence having been received, the application 
to reopen a claim of service connection for a back disability is 
granted.

New and material evidence having been received, the application 
to reopen a claim of service connection for hypertension is 
granted.

New and material evidence having been received, the application 
to reopen a claim of service connection for a left foot 
disability is granted.

An initial evaluation of 10 percent for great right toe 
degenerative joint disease is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

A compensable rating for the service-connected allergic rhinitis 
is denied.  


REMAND

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  

Here, there is competent evidence of a current right and left 
shoulder disability, back disability, hypertension, prostate 
cancer and left foot disability.  Furthermore, there is evidence 
that these disabilities may be related to the Veteran's service, 
but there is insufficient medical evidence to make a decision on 
the claim.  For these reasons, VA examinations are warranted to 
determine whether these disabilities are related to the Veteran's 
military service.  

Accordingly, the case is REMANDED for the following action:


1.	Obtain any ongoing VA medical records.

2.  The Veteran should be afforded a VA 
general medical examination, with an 
appropriate examiner, to determine the nature 
and etiology of the claimed right and left 
shoulder disabilities, back disability, 
hypertension, prostate cancer and foot 
disability.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner is 
requested to provide diagnoses corresponding 
to the claimed disorders.  For each diagnosed 
disorder, the examiner is also requested to 
offer an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the disorder is 
etiologically related to the Veteran's period 
of active service or due to a service-
connected disability.  

The examiner is advised that the Veteran is 
competent to report injuries and symptoms in 
service, regardless of the contents of the 
service treatment records, and that the 
Veteran's reports must be considered.  The 
rationale for any opinions should also be 
provided.  If it is determined that any 
additional specialized examination is 
necessary to respond to any part of this 
inquiry, then such additional examination 
should be scheduled, upon a review of the 
claims file.  Any such additional examination 
must address the question of etiology as 
posed above.  

3.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determination of any 
of these claims remains adverse to the 
Veteran, he and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


